Long, J.
The bill in this cause was filed to quiet complainant’s title to certain wild and unimproved lands. The complainant claims title under a tax deed made upon a sale of the lands for the delinquent taxes of 1894. The only question in the case is whether the sale was invalid because the court did not remain in session the number of days required by the statute in order to give the delinquent taxpayers opportunity to present objections to the auditor general’s petition.
Section 66 of the tax law of 1893 (Act No. 206, IJub. Acts 1893) provides:
“If, within the first five days after the day fixed in such notice for the hearing of such petition, it shall be made to *118appear to the court that any person has been prevented from filing objections to any tax without fault on his part, such further time may be granted for that purpose as may seem proper, not exceeding five days.”
It appears that the time fixed for the hearing of the auditor general’s petition was Tuesday, November 10, 1896. The court convened on that day, and continued to hold regular, daily sessions thereafter until and including Saturday, November 14th, and on that day adjourned until Monday, November 16th, on which day it held its session, and entered the decree upon which the sale of the land was made, and adjourned sine die. The landowner neither made nor filed any application for further time in which to file his objections to the relief prayed for in the auditor general’s petition. The complainant purchased the lands at the regular annual tax sale thereafter. It is the contention of the defendant that it had five full secular days, of 24 hours each (in each of which a session of the court was had), after the day fixed for hearing the petition, in which to apply for further time to file objections, and that no decree could properly be made and entered until the sixth secular day after the hearing.
We think the case is controlled by Grates v. Johnson, 121 Mich. 663 (80 N. W. 709). There the time for hearing the petition was fixed for November 13th. The court was in session November 13th to November 17th inclusive, and adjourned until the next day, but did not appear on the next day (the 18th). The decree was made on the 23d following. This was held a sufficient length of time for the taxpayer to present his objections, under the statute. In the present case the court was in session continuously from November 10th to the 14th inclusive, and then adjourned until Monday, the 16th, when the decree was made and entered. This was a sufficient length of time fixed by the statute.
The decree below must be affirmed, with costs.
The other Justices concurred.